Citation Nr: 1756762	
Decision Date: 12/07/17    Archive Date: 12/15/17

DOCKET NO.  10-21 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for emphysema/chronic obstructive pulmonary disease (COPD).

2. Entitlement to service connection for an acquired psychiatric disorder.

3. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran had active duty service from June 1978 to March 1985.

This case comes before the Board of Veterans' Appeals (Board) partly on appeal from a March 2010 RO decision that in pertinent part, denied service connection for schizophrenia, determined that new and material evidence had not been submitted to reopen a claim of service connection for emphysema, and denied a TDIU.

The Veteran had a videoconference hearing in March 2014 before a Veterans Law Judge (VLJ) of the Board; the hearing transcript is of record. 

In a May 2014 decision, the Board reopened and denied the emphysema claim and remanded the claims for an acquired psychiatric disorder and a TDIU to the Agency of Original Jurisdiction (AOJ) for additional development. 

The Veteran then appealed to the United States Court of Appeals for Veterans Claims (Court). In a March 2015 joint motion for partial remand (JMPR), the parties (the Veteran and the Secretary of VA) requested that the Board decision be vacated only as to the issue of service connection for emphysema, and that issue remanded. In a March 2015 Court order, the joint motion was granted, the Board's May 2014 decision was vacated only as to the issue of service connection for emphysema, and that issue was remanded. The appeal as to the remaining issues was dismissed. The case was then returned to the Board.

In September 2015, the Board remanded the case to the AOJ for additional development. The case was subsequently returned to the Board.
This case also comes to the Board on appeal from a July 2015 rating decision that determined that new and material evidence had not been submitted to reopen a claim of service connection for COPD (previously denied as a lung condition). The AOJ later reopened the claim in a March 2017 statement of the case and denied the claim of service connection.

Additional evidence was received from the Veteran in July 2015 and May 2017. As the Veteran has waived initial RO review of this evidence, the Board will consider it. 38 C.F.R. § 20.1304.

In June 2017, the Veteran was informed of the fact that the VLJ who held a hearing in his case was no longer employed by the Board, and he was offered the opportunity to testify at another hearing before the VLJ who will decide his case. See 38 U.S.C. § 7107 (c); 38 C.F.R. § 20.707. However, he declined and requested that the Board consider the case on the evidence of record.

The Veteran has claimed service connection for both emphysema and COPD. The Board notes that COPD is defined as any disorder characterized by persistent or recurring obstruction of bronchial air flow, such as chronic bronchitis, asthma, or pulmonary emphysema. See Dorland's Illustrated Medical Dictionary, 32nd ed., 2012, at 530). Thus, the term "COPD" encompasses pulmonary emphysema. The Veteran is essentially claiming service connection for the same lung disorder under different terminology. 

The RO has previously denied service connection for a lung disorder, to include emphysema, on multiple occasions. See rating decisions dated in March 1999, March 2013 and June 2014. With regard to the recent COPD claim, when determining whether a claim on appeal is a petition to reopen or a new distinct claim for benefits, the Board must evaluate whether the new claim has the "same factual basis" as the claim that was previously denied. See 38 U.S.C. § 7104(b) (West 2012); Boggs v. Peake, 520 F.3d 1330, 1335 (Fed. Cir. 2008). If the new claim is based on a properly and distinctly diagnosed disease or injury which has a medical cause that is separate from the diagnoses considered during the prior claim, it has a different factual basis and is a new distinct claim. Velez v. Shinseki, 23 Vet. App. 199, 204 (2009); Boggs, 520 F.3d at 1333, 1337. The Board finds that the claim of service connection for COPD is not a new claim, because it has the same factual basis as the prior previously denied claims of service connection for emphysema. A decision of the RO becomes final and is not subject to revision on the same factual basis unless it is timely appealed. 38 U.S.C. § 7105; 38 C.F.R. §§ 20.200, 20.302, 20.1103 (2016). If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim. 38 U.S.C. § 5108; see also Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

However, here, the Board finds that new and material evidence is not required prior to adjudicating the Veteran's current claim for COPD on the merits, as the prior final denial of the emphysema claim was previously reopened by the Board in its May 2014 decision, and the issue of service connection for emphysema is still pending on appeal as a result of the March 2015 JMPR and Court Order, and the September 2015 Board remand. The Board will adjudicate the claims of service connection for COPD and emphysema together. 


FINDINGS OF FACT

1. The preponderance of the competent and credible evidence shows that the Veteran's current COPD and emphysema did not manifest during active service, and the disability is not otherwise related to service or a service-connected disability.

2. The weight of the probative evidence shows that the Veteran's current psychiatric disorders manifested years after his active service, and that the current psychiatric disorders are not related to service.

3. The weight of the evidence shows that the Veteran's service-connected disabilities do not prevent him from obtaining and maintaining substantially gainful employment.


CONCLUSIONS OF LAW

1. COPD/emphysema was not incurred in or aggravated by the Veteran's service or a service-connected disability. 38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).

2. An acquired psychiatric disorder was not incurred in or aggravated by the Veteran's service and may not be presumed to have been so incurred or aggravated. 38 U.S.C. §§ 1131, 1112, 1113, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

3. The requirements for establishing entitlement to a TDIU are not met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has duties to notify and assist a claimant with his claim. VA's duty to notify was satisfied by letters dated in June 2009, November 2009, February 2012, and March 2014. See 38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of his claims, which is obtainable, and therefore appellate review may proceed without prejudicing him. 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2016); see also Bernard v. Brown, 4 Vet. App. 384 (1993). The Veteran has submitted written statements, lay statements, and hearing testimony in support of his claims. VA has obtained service treatment records (STRs), VA and private medical records, records from the Social Security Administration (SSA), assisted the appellant in obtaining evidence, afforded the appellant medical examinations, and obtained medical opinions as to the etiology of the current lung and psychiatric disorders. All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

The Veteran was afforded a hearing before the Board and a copy of the transcript is of record. There is no allegation that the hearing provided to the Veteran was deficient in any way and further discussion of the adequacy of the hearing is not necessary. Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016). 

The Veteran's representative has asserted that the Board's September 2015 remand for another VA psychiatric examination was improper, under Mariano v. Principi, 17 Vet. App. 305 (2003), since the Veteran had already submitted a report of a June 2015 private psychological examination, which he asserted was adequate. See his September 2015 correspondence. However, this private medical opinion was based on an inaccurate factual premise (that the Veteran had inpatient psychiatric treatment in service), and was therefore not adequate.

Neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist. See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

The Board further finds that the RO has substantially complied with its September 2015 remand orders. In this regard, the Board directed that the Agency of Original Jurisdiction (AOJ) arrange for VA medical examinations and opinions, and this was done. Therefore, the Board finds that no further development is necessary in this regard. See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The Board finds that the April 2016 and May 2016 VA examinations are adequate and probative for VA purposes because the examiners relied on sufficient facts and data, considered the Veteran's history of symptoms during service, provided supporting rationales for the opinions rendered, and there is no reason to believe that the examiner did not reliably apply scientific principles to the facts and data. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303 (2016). Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned. 38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  

Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. § 3.303(d). 

A Veteran is presumed in sound condition when examined and accepted for service, except for defects or disorders noted at entrance to service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service. 38 U.S.C. § 1111; 38 C.F.R. § 3.304(b). Only such conditions as are recorded in examination reports are to be considered as noted. 38 C.F.R. § 3.304(b).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury. See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

The nexus element may be fulfilled by (1) a nexus opinion or (2) competent and credible evidence showing that the veteran has experienced frequent and persistent symptoms of the disease since service. 38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. §§ 3.303(a), (d); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).   

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, the tinnitus (ringing in the ears), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Service connection may also be granted for disability which is proximately due to or the result of service-connected disability. 38 C.F.R. § 3.310 (a); see Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

Moreover, where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and a psychosis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such diseases during the period of service. This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C. §§ 1101, 1112, 1113, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309 (2016).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C. § 5107 (2012); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board has reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail. Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Emphysema/COPD

A review of the evidence reflects that the Veteran has been diagnosed with current emphysema and COPD, as demonstrated on VA examinations in February 2012 and May 2016. Consequently, the determinative issue is whether or not this disability is attributable to his military service.

The Veteran contends that he has current COPD and emphysema that were incurred in service, including as a result of exposure to cooking gas in his job of cook. He previously contended that this condition was caused by exposure to secondhand smoke during service.

Service treatment records are entirely negative for a chronic respiratory disorder. 
On medical examination in June 1984, his lungs and chest were clinically normal. In a concurrent report of medical history, the Veteran denied chest pain or pressure, shortness of breath, or asthma. He wrote that he was in good health. Service treatment records show that the Veteran was treated for a tonsillar abscess of the throat in August 1984 and in January 1985. On discharge medical examination in February 1985, the Veteran's lungs and chest were clinically normal. In a concurrent report of medical history, the Veteran denied chest pain or pressure, shortness of breath, or asthma. He wrote, "I'm feeling good now at this present time."

In January 1986, the Veteran filed his original Veteran's Application for Compensation and/or Pension (VA Form 21-526); although he claimed service connection for other medical problems, he did not claim service connection for a lung disorder.

In March 1986, the Veteran was afforded a VA examination in connection with claimed throat and digestive tract disabilities. A chest X-ray taken at that time revealed normal findings.

VA treatment records dated from late 1986 to 1988 reflect treatment for other conditions including gastrointestinal and rectal complaints, nasal complaints, and a sore throat, but do not reflect treatment for a lung disorder. A January 1987 VA outpatient treatment record reflects that his lungs were clear. Private medical records show that in June 1998 he was treated for acid reflux and a large hiatal hernia with esophageal stricture.

He filed another VA Form 21-526 in March 1993, and claimed service connection for a foot disability, but did not claim service connection for COPD/emphysema.

He filed another VA Form 21-526 in March 1995, and claimed service connection for several other medical conditions, but did not claim service connection for COPD/emphysema.

A February 1995 VA primary care note reflects that the Veteran's chest was clear with no rales or rhonchi.

VA medical records dated since 1995 reflect treatment for respiratory complaints, including upper respiratory infections, asthma, and allergic rhinitis. Inpatient discharge summaries from May 1995 through October 1998 reflect that the Veteran was hospitalized for asthma and bronchitis. A September 1995 chest X-ray study was normal. Beginning in approximately 1996, the Veteran had multiple hospitalizations for respiratory difficulties, which were assessed as asthma and bronchitis. A December 1996 CT chest scan was normal. 

A December 1996 discharge summary reflects that the Veteran's respiratory difficulties had an onset around 1993. The examiner noted that while the Veteran could not identify an exacerbating event, he had occupational chemical exposure in his current janitorial position. He also noted that the Veteran was in good health until three years ago and suspected an autoimmune disorder may be present. 

By a letter dated in October 1997, a VA physician indicated that the Veteran had severe asthma which became more severe after exposure to certain chemicals. He was advised to avoid such exposures at work.

In March 1998, the Veteran filed his original claim of service connection for emphysema, and contended that he had this condition due to second-hand smoke exposure in service. In May 1998, he said he did not smoke before or after service, but during service he stayed in an open squad bay where everyone smoked.

An April 1998 VA outpatient treatment record reflects a diagnosis of a bronchial infection for one week, and a history of emphysema. A June 1998 VA outpatient treatment record reflects a diagnosis of COPD.

A June 1998 VA treatment note reflects that the Veteran was seen for asthma and severe GERD. The Veteran reported that he was exposed to asbestos while working in the kitchen at Bryce Hospital. He reported occasional depression related to his illness. A history and physical on the same date shows that the Veteran reported that he worked as a cook, was exposed to chemicals at work two years ago, and this is when his respiratory problems began.

A July 1998 letter from a private treating physician, N.K., MD, reflects that the Veteran had "worsening dyspnea, which apparently has been actually progressive in the last three years, with recurrent exacerbations." Current evaluation suggested underlying sarcoidosis based upon chest X-ray and topical steroid treatment. The physician stated that his pulmonary function suggested significant reversible airflow obstruction, which is suggestive of superimposed hyperreactive airway disease. He left the medication regimen (systemic steroids and bronchodilators) unchanged. An August 1998 private pulmonary function report and a September 1998 private chest X-ray study showed normal findings. 

VA medical records dated in April 1999 reflect that the Veteran had allergic rhinitis, acute sinusitis, asthma, and esophageal reflux. He was recently seen for an acute asthmatic exacerbation that required steroid medication.

In a February 2000 certificate of health care provider, for Family Medical Leave purposes, S.A., CRNP primary care provider, indicated that the Veteran had severe asthma, and his problems were present for many years. She said he should work a reduced schedule, and could be incapacitated by acute exacerbations of his asthma. She stated that when his asthma flared up, he had to avoid all noxious chemicals and irritants such as dust and smoke.

In December 2000, the Veteran asserted that his respiratory difficulties were related to in-service cooking gas exposure and/or in-service peritonsillar abscess removal. He has subsequently reiterated his assertions of cooking gas fume exposure leading to a lung disorder.

In a February 2001 physician's report of disability, R.M.S., MD, indicated that the Veteran complained of dyspnea, wheeze, and cough, and diagnosed severe asthma and sarcoidosis. His prognosis was guarded as his disability had been progressive. It was noted that the Veteran was a custodial worker.

A June 2001 VA treatment note reflects that the Veteran reported that he became sick from the fumes of cooking in the field. He reported psychiatric symptoms.

March 2001 SSA records show that the Veteran reported that he was exposed to fumes and smells while cooking in his job that caused his lungs to react and he developed shortness of breath. The Veteran reported that he worked as a cook/kitchen aide from January 1986 to June 1987, a steward from July 1987 to November 1989, and as a food service cook from March 1990 to March 2001 on a full-time basis.
 
In December 2002, the SSA granted disability benefits with a primary disability of asthma and a secondary disability of affective or mood disorders. The SSA determined that the Veteran became disabled in February 2001.

A September 2005 VA discharge summary shows that the Veteran was treated for an asthma exacerbation and sarcoid. He presented with a two-week history of chest pain. Diagnoses included a history of asthma versus emphysema and sarcoid uveitis. CT chest scan did not reveal evidence of sarcoid-induced interstitial lung disease. 

December 2005 VA primary care records show that pulmonary sarcoid was suspected upon complaints of continuing dyspnea. Clinical examination of the lungs showed good air movement. The examiner assessed a history of asthma and bronchospasm. The examiner noted that pulmonary function testing showed moderate obstruction and moderate reduction in diffuse capacity of carbon monoxide (DLCO). He was unsure whether the findings represented more than asthma and emphysema. He suspected most of the respiratory symptoms were related to asthma. 

A January 2006 chest X-ray study indicated findings consistent with sarcoidosis. January 2006 pulmonary records showed that the Veteran was suspected to have sarcoid in his lungs, but diagnostic testing suggested otherwise. He had a 10-year history of steroid medication. Clinical examination showed faint wheezing without crackles. The examiner wanted to taper the steroid medication. May 2006 pulmonary function testing indicated that the Veteran might have airway restriction. 

By a letter dated in October 2008, a VA physician, Dr. V.P., stated that the Veteran had developed bronchitis which later developed into emphysema that is related to his military experience. No rationale was provided for the statement regarding emphysema.

At an October 2008 RO hearing, the Veteran reported that he had sarcoidosis in service, but that it was dormant. He believed it became active sometime in the 1990s and spread to his lungs. He said he had emphysema and sarcoidosis in his lungs. Upon further inquiry, he stated that after service a VA physician had told him that it had been in a dormant stage in service. He recalled having dyspnea upon exertion, but did not seek medical attention for it. He had been taking steroid medication since approximately 1995. He stated that he developed sinus problems and sarcoidosis in service from breathing the gas from a field range while cooking in a tent. He said they were in the field for one to two months each time. He said the gas was called MOGAS. He said he did not seek treatment for his medical problems after service until 1995 when he learned he could be treated at VA. He said that after service he was unemployed and had no health insurance.

December 2009 private medical records show that the Veteran presented with dyspnea and wheezing. Chest X-rays were normal. An assessment of COPD was given.

June 2010 private medical records note a history of dyspnea, emphysema, and COPD. He was assessed as having a COPD exacerbation precipitated by sinus drainage. July 2010 chest X-rays were negative for any evidence of acute disease. 

Private medical records from August 2011 reflect that the Veteran reported history of COPD and emphysema that he attributed to "cooking in the military." Private chest X-rays from August 2011 did not show any acute cardiopulmonary pathology. In October 2011, he was hospitalized for a COPD exacerbation. 

VA treatment records from 2010 to 2012 indicate that the Veteran continued to have pulmonary sarcoidosis and bronchitis. 

On VA respiratory examination in February 2012, the examiner noted the Veteran's complaints of dyspnea in service and peritonsillar abscess. X-rays included findings consistent with COPD. The examiner diagnosed asthma, COPD, and sarcoidosis. She expressed a negative nexus opinion, and opined that the claimed respiratory condition was less likely as not proximately due to or the result of the Veteran's service-connected peritonsillar abscess. She explained that there is no evidence-based literature to support the assertion that peritonsillar abscess results in emphysema, and that the medical literature shows that effectively treated peritonsillar abscess does not result in any long term effects.

An October 2012 VA outpatient treatment record reflects a diagnosis of chronic asthma.

At a March 2014 Board hearing, the Veteran denied any respiratory problems prior to service. He said that while working in the field as a cook during service, he cooked on field ranges, and asserted that the gas got in his lungs and caused difficulty in breathing. He said he had been having problems with his lungs ever since then. He said that every time he went to the field, he got a sore throat, then an abscess, and the waste and stuff got in his lungs due to the infection. He denied seeking treatment for breathing problems in service. He testified that he started having breathing problems in 1990, and also testified that the only time he had shortness of breath in service was when he was performing physical training (PT). He reported having breathing problems after service and then was diagnosed with bronchial asthma, bronchitis and sarcoidosis. He asserted that cooking on the field ranges and breathing the toxic fumes from the burners caused his lungs to get soot and trash in them. He said he was first diagnosed with respiratory problems in 1986 to 1988 when he went to the Birmingham VA hospital. He said that in the past few years he had not gone to VA but instead went to a private facility.

In the March 2015 JMPR, the parties agreed that in the Board's May 2014 decision, the Board erred by not providing an adequate statement of reasons or bases that properly considered the credibility of lay statements provided by the Veteran pertaining to in-service exposure to cooking gas fumes. The parties agreed that the Board did not provide a statement of reasons or bases as to why it found his statements not credible. Because the Board did not provide any explanation as to why it found the Veteran's statement pertaining to in-service gas fume exposure not credible, the parties agreed that remand was warranted. On remand, the Board was instructed to provide an adequate statement of reasons or bases that properly assesses the credibility of his lay statement that he was exposed to gas fumes while cooking food in service separately and distinctly from his statement that his exposure to gas fumes while cooking food in service has caused his emphysema. 

In correspondence dated in September 2015, the Veteran's representative asserted that VA medical records dated in 1986 to 1987 showed treatment for "chronic" dysphagia, discomfort and respiratory obstruction and submitted duplicate copies of VA medical records in support of the COPD claim. The Board notes that such records are in fact negative for a lung disorder, to include COPD or emphysema, and instead reflect treatment for gastrointestinal, rectal, and throat complaints, nasal obstruction, and requests for compensation. 

In September 2015, the Board remanded the case to the AOJ for additional development, and conceded that the Veteran had exposure to fumes from cooking gas as a military food service worker. 

On VA respiratory examination in May 2016, the examiner diagnosed emphysema. The Veteran reported that he was a cook during service for 8 years, and he went out in the field about 5 times, they cooked in tents that had no ventilation, and they inhaled the gas from the stoves. He also asserted that he had shortness of breath and coughing during service which really started when he went through the gas chamber in 1978. He said he experienced cough, chest burning, and a runny nose. He did not present to sick call because he did not want it to look like he was trying to get out of something. He said that ever since then he had problems with his lungs, but he did not go to sick bay. He said he finally went to sick bay and he had a temperature of 103, and he was medically evacuated to a Naval Hospital, where he underwent emergency throat surgery on his tonsils. After service, he was employed as a cook at a local mental health hospital for nine years, and then transferred to housekeeping for a year after, and then began receiving disability benefits from SSA. Currently he complained of shortness of breath with exertion for 8 years. 

A chest X-ray study showed possible mild cardiomegaly with pulmonary venous hypertension. No other acute chest abnormality was identified. There was little if any change from the prior examination in 2012. Pulmonary function tests showed a moderate obstructive lung defect, and a mild restrictive lung defect. Diffusion capacity was within normal limits. He had a good response to a bronchodilator. 

The VA examiner stated that Chlorobenzylidene-malononitrile (CS), used in military gas chambers when used in its most common form of aerosol, causes an irritation of the mucous membranes of the eye, nose, throat, and stomach. The effect of exposing these membranes to CS include tearing, conjunctivitis, uncontrolled blinking, headache, and cough, chest tightness, sneezing, and retching. These effects develop within 20 seconds of exposure and start to wear off within 15 minutes if exposure ceases. Food service specialists normally work in clean, sanitary kitchens and dining facilities. They may sometimes work in refrigerated meat lockers. Sometimes they work outdoors in tents while preparing and serving food under field conditions. Military cook tents have panels that can be easily rolled up for temperature and ventilation control. Evidence-based literature lacks evidence to support causal long-term effects or a relationship between military cooks (who use natural gas in kitchens and open flame with adequate ventilation), or exposure to CS in the gas chamber. According to evidence-based studies, respiratory conditions are no higher than in the general population. Therefore, the examiner opined that it is less likely than not that the Veteran's emphysema had its clinical onset or is otherwise related to active service. Although the Veteran is considered reliable to report details related to his claimed condition he is not competent to make a medical diagnosis, or attribute symptoms to known medical diagnoses. Symptoms are typically not synonymous to one medical condition and can be multifactorial as in his diagnosis of GERD, and sarcoidosis. Lay statements do not override sound objective medical diagnoses or documented claims file evidence. Furthermore, the Veteran admits that he worked in food and environmental services after service. Therefore, the examiner opined that it is less likely than not that his emphysema had its clinical onset in service or was otherwise related to active service. 

After a review of all of the evidence of record, the Board finds that the weight of the competent and credible evidence does not link the current emphysema and COPD to active service.

COPD and emphysema are not subject to service connection based upon continuity of symptomatology under 38 C.F.R. § 3.309 (a). See Walker, supra.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40  (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

The Board accepts that the Veteran is competent to report symptoms, treatment and injuries. Layno v. Brown, 6 Vet. App. 465, 469 (1994); However, the Board must determine whether his statements are also credible.

In determining whether statements made by a Veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment. Caluza v. Brown, 7 Vet. App. 498 (1995). See also Macarubbo v. Gober, 10 Vet. App. 388 (1997).

The Veteran did not claim that he incurred a chronic lung disorder during active service until filing his claim in 1998. The Board finds that his previous more contemporaneous histories, including during service, and his previous statements made for treatment purposes are of greater probative weight. See Pond v. West, 12 Vet. App. 341 (1999). The Veteran specifically denied having respiratory or lung symptoms in his February 1985 report of medical history upon separation from service. Moreover, although he sought medical treatment for other complaints in the late 1980s, he did not complain of a lung condition or lung symptoms. Similarly, although he filed claims for service connection for other conditions in 1986, 1993 and 1995, he did not file a claim for a lung disorder. Although he testified that he did not seek treatment for lung symptoms until 1995 because he was unemployed and did not have health insurance, other evidence on file contradicts this testimony. The other evidence of record reflects that he was employed during this period and did seek treatment for various medical problems, including at VA, but did not seek treatment for lung symptoms. In June 1998, he told a treatment provider that he was exposed to chemicals at work 2 years earlier, and this was when his respiratory problems began. These inconsistencies reduce the credibility of his current assertions. If in fact he had continuous lung symptoms during the period from 1985 to 1995, as he now alleges, the fact that he did not seek treatment for such complaints or file service connection claims for them, when he did so for several other medical problems, is evidence weighing against the credibility of his assertions.

Personnel records confirm that the Veteran's occupational specialty was in food preparation. However, service treatment records are negative for emphysema, COPD, or similar respiratory disorder. 

Review of the Veteran's service treatment records suggests that he generally had access to healthcare services during service. At the March 2014 hearing, his testimony alludes to a continuity of symptomatology for breathing problems in service, but he later affirms that he did not have medical treatment. He then identified 1990 as the time when he noticed breathing problems. 

Even conceding the Veteran's assertion that he was exposed to cooking gas as a cook in service, the service treatment records are entirely negative for complaints, treatment or diagnosis of a lung disorder, and the Veteran denied lung symptoms on separation medical examination. A post-service chest X-ray study in 1986 was normal. The post-service medical evidence does not reflect any complaints or treatment related to the lungs for several years following the conclusion of his service. And while it is true he need not have received continuous treatment for his lung condition during those intervening years, only persistent or recurrent symptoms, the absence of any intervening complaints or findings related to this disability for so long after service is a factor weighing against his report of continuity of symptomatology. See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (ruling that a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service resulting in any chronic or persistent disability); Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where Veteran had failed to account for lengthy time period between service and initial symptoms of disability).

The service treatment records are more probative than his far more recent contentions as to the matter of whether he had breathing problems during service since they are contemporaneous records generated in service by those in a position to identify medical problems and provide treatment. See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the Veteran long after the fact).

Post service VA treatment records reflect treatment for respiratory illnesses beginning in the mid-1990s. and reports of post service environmental exposures. (VA treatment records from December 1996, October 1997, October 1998, November 1999, and disability reports dated in February 2000 and February 2001). It appears that the Veteran was regularly exposed to chemical irritants in his post service occupation and these exposures were related to several episodes of acute respiratory illness beginning in the mid-1990s by treating clinicians. See id. 

Significantly, a December 1996 discharge summary reflects that the Veteran's respiratory difficulties had an onset around 1993. The examiner noted that while the Veteran could not identify an exacerbating event, he had occupational chemical exposure in his current janitorial position.

Evidence weighing in favor of the claim includes Dr. V.P.'s October 2008 letter suggesting that the Veteran had developed bronchitis which later developed into emphysema that is related to his military experience. No rationale was provided for the statement regarding emphysema, and Dr. P. did not mention the Veteran's claimed cooking gas exposure. This opinion appears to be premised mostly on the Veteran's self-reported history and does not account for the demonstrated post-service chemical irritant exposure. The Board finds that this opinion has little probative weight. See Swann v. Brown, 5 Vet. App. 229, 233 (1993) (medical opinion premised on unsubstantiated account is of no probative value and does not serve to verify the occurrences described).

The Board finds that the February 2012 and May 2016 VA medical opinions constitute probative evidence against the Veteran's claim. The May 2016 medical opinion is based on current examination results and a review of the entire medical record. The examiner explained the opinion with references to the Veteran's active duty and post-service medical history. This fact is particularly important, in the Board's judgment, as the references make for a more convincing rationale. See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion"). See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion). The VA examiner sufficiently discussed the underlying medical rationale of the opinion, which, rather than mere review of the claims file, is more so where the probative value of the opinion is derived. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Green v. Derwinski, 1 Vet. App. 121 (1991).

The Veteran has made multiple conflicting statements as to the date of onset of his lung symptoms, and the Board finds that his current statements as to continuous emphysema/COPD symptoms are not credible, particularly when compared to his prior statements made to medical providers. Moreover, some of his statements regarding the onset of symptoms in service are not supported by the contemporaneous medical records. These inconsistencies in the record weigh against the Veteran's credibility as to the assertion of continuity of emphysema/COPD symptoms since service. See Madden v. Gober, 125 F.3d 1477, 1481 (Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence). 

The Board finds that the medical evidence of record weighs against the finding of a nexus. The Board finds that COPD/emphysema was not diagnosed on separation examination. The first objective evidence of the claimed condition is dated in the 1990s. 

Additionally, while the Veteran may sincerely believe that his current COPD/emphysema is related to service, he has not demonstrated that he has any knowledge or training in determining the etiology of such conditions. Although lay persons are competent to provide opinions on some medical issues, the specific issues in this case (whether the Veteran's COPD/emphysema is related to active duty) fall outside the realm of common knowledge of a lay person. See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer). As a result, the Veteran's assertions cannot constitute competent medical evidence in support of this claim.

The Board gives greater weight to the medical opinion of the May 2016 VA examiner, who concluded that it is less likely than not that the Veteran's emphysema is related to service, including the claimed exposures to cooking gas and CS. 

The preponderance of the probative evidence of record does not suggest that the Veteran's current COPD/emphysema began in service or has continued to the present. Based on the foregoing, the Board finds that the preponderance of the competent and credible evidence weighs against the Veteran's claim, and service connection for COPD/emphysema is not warranted. As the preponderance of the evidence is against the claim, the claim must be denied. See Alemany, 9 Vet. App. 518 (1996).

Psychiatric Disorder

A review of the evidence reflects that the Veteran has been diagnosed with a current psychiatric disorder, as demonstrated on VA examinations in June 2014 and April 2016, in which he was diagnosed with unspecified schizophrenia spectrum and other psychotic disorder, and schizophrenia/schizoaffective disorder, respectively. Consequently, the determinative issue is whether or not this disability is attributable to his military service.

At his March 2014 Board hearing, the Veteran asserted that he was given an experimental drug for pain during a hospitalization for a throat surgery around 1983 or 1984 in service which caused delusions, nightmares and dreams that continued ever since. He said the nurse asked him to sign papers agreeing to get "experimental X" drug in his IV, when he asked for pain medication. He reported continuing hallucinations afterward. He said he did not seek treatment for this until he went to the VA. He said he did not pay attention to this because he thought it was normal. He contended that he was given an experimental drug in service that caused a psychiatric reaction. He said he first sought psychiatric treatment at a VA facility in the 1990s.

In contrast, at an earlier October 2008 RO hearing, the Veteran reported that he had surgical treatment for throat infections on three occasions in service. He said that he was in pain, and was given "Experimental X" medication in his IV for which he had to sign papers. He said he then fell asleep and slept until evening.

Service treatment records show that the Veteran was treated for a tonsillar abscess in August 1984 and in January 1985. During the latter hospitalization, the Veteran was admitted for a peritonsillar abscess. A January 1985 inpatient nursing note (the treatment note is dated "1/17/84," but this appears to be an incorrect notation, as the next two nursing notes on the same page are dated "1/17/85" and "18 JAN 85"). He underwent incision and drainage of the abscess under local anesthesia, and was given an IV (intravenous) of D5RL (dextrose 5% injection with Ringer lactate) in the left forearm and medicated with 4 milligrams of Stadol IM (intramuscular) for throat pain. The Veteran stated that the medication made him "hallucinate." He was noted to be diaphoretic and sleepy. He was discharged 2 days after admission. Subsequent medical records during the hospitalization are negative for complaints of hallucination or other psychiatric symptoms. During the hospitalization he was advised of the drug actions, dosage, administration and major side effects of Ampicillin and Tylenol #3. He was seen by a physician for follow-up in late January 1985, and no psychiatric abnormalities were noted.

He received a certificate of good conduct in October 1983 for his service from October 1980 to October 1983.

Service personnel records show that in November 1983, the Veteran was noted to have a poor attitude, required constant supervision and presented himself poorly to subordinates. In March 1984 he was not recommended for promotion due to requiring too much direct supervision for an NCO, poor attitude and immaturity and lack of leadership qualities required for the next higher rank. In September 1984 it was noted that he was not paying his debts in a timely manner.

On medical examination in June 1984, his psychiatric system and lungs and chest were clinically normal. In a concurrent report of medical history, the Veteran denied depression or excessive worry, nervous trouble of any sort, frequent trouble sleeping, chest pain or pressure, shortness of breath, asthma. He wrote that he was in good health.

On discharge medical examination in February 1985, the Veteran's psychiatric system and lungs and chest were clinically normal. In a concurrent report of medical history, the Veteran denied depression or excessive worry, nervous trouble of any sort, frequent trouble sleeping, chest pain or pressure, shortness of breath, or asthma. He wrote, "I'm feeling good now at this present time."

By a letter dated in August 1985, the Veteran asserted that he was treated unjustly because he was denied a promotion, bonus money, duty station, NCO school and the right to reenlist.

In January 1986, the Veteran filed his original VA Form 21-526; although he claimed service connection for other medical problems (a throat disorder, a gastrointestinal disorder and hemorrhoids), he did not claim service connection for a psychiatric disorder.

He filed another VA Form 21-526 in March 1993, and claimed service connection for a foot disability, but did not claim service connection for a psychiatric disorder.

He filed another VA Form 21-526 in March 1995, and claimed service connection for several other medical conditions, but did not claim service connection for a psychiatric disorder.

VA medical records dated from 1986 to the mid-1990s reflect treatment for various medical conditions and are negative for complaints or diagnosis of a psychiatric disorder.

Private medical records dated from 1993 to 1994 from Dr. J. reflect treatment for other medical complaints, but are negative for a psychiatric disorder. In an October 1994 treatment note, Dr. J. stated that the Veteran was in excellent health in the past, served in the military, played football in high school, but in recent years, he has had some very significant health problems including iritis, arthritis, difficulties with sexual functioning, and some other difficulties. He diagnosed a skin disorder.

In mid-June 1998, the Veteran reported that he had been having asthma attacks related to arguments with his former wife and other stressors. He was diagnosed with gastroesophageal reflux disease (GERD), asthma, allergic rhinitis and hypertension; a psychiatric disorder was not diagnosed. 

A subsequent June 1998 treatment note reflects that the Veteran was seen for asthma and severe GERD. He reported occasional depression related to his illness. On examination, he was oriented to time, place, person and situation, behavior was appropriate and his mood was described as normal, mildly anxious. A psychiatric disorder was not diagnosed.

The next day, in late June 1998, he was seen by a social worker for psychosocial assessment. He was separated from his wife and living alone. He said he would like to reunite with his wife but she was not acting right. He reported good family and social support, and he was employed at a hospital. Discharge plans were made with regard to treatment of his lung and gastrointestinal problems. A psychiatric disorder was not diagnosed. In July 1998, no abnormalities were noted on mental status assessment.

In a February 2000 certificate of health care provider, for Family Medical Leave purposes, S.A., CRNP primary care provider, indicated that the Veteran had severe asthma, hypertension, and GERD, as well as recent explosive personality behaviors. She also stated that all problems were present for many years. She said he should work a reduced schedule, and could be incapacitated by acute exacerbations of his asthma. She recommended weekly anger management classes and individual therapy with a psychologist. In a February 2001 physician's report of disability, Dr. S. indicated that the Veteran had severe asthma and sarcoidosis.

Records from the Veteran's state reflect that his application for disability retirement was approved, and the effective date of his retirement was April 1, 2001.

A June 2001 VA mental health note reflects that the Veteran reported that he had dreams that he was in a mental ward and wanted to hit other people (in the dream).  He started closing his eyes while awake and saw things and people, and heard voices talking to him having normal conversations. He occasionally heard the devil speaking to him. He said he had the same symptoms as the people who went to Desert Storm, even though he did not go to Desert Storm. He thought there were experiments involving Anthrax placed in his body. On mental status examination, he was alert and oriented, with rapid speech and no memory deficits. He reported auditory and visual hallucinations. The Veteran reported that he was a cook during military service and became sick from the fumes of cooking in the field, and began to have nerve problems when he was discharged. He said he had a bad experience in the Marine Corps. He asserted that he went to a hospital and received an experimental drug "XXX," and since then he had bad dreams and terrible visions. He had no history of inpatient hospitalization for psychiatry. He was divorced the prior August, and he became worse after the divorce. He currently was unemployed, and quit his work as a housekeeper after 10 years of employment, and was on disability due to a lung condition and a mental problem. The diagnostic impression was psychosis. Subsequent medical records reflect treatment for a psychiatric disorder.

In December 2002, the SSA granted disability benefits with a primary disability of asthma and a secondary disability of affective or mood disorders. The SSA determined that the Veteran became disabled in February 2001.

An April 2006 VA mental health note reflects a diagnosis of schizoaffective disorder. The Veteran reported that he was the primary caretaker for his mother and grandmother, who lived with him.

By a letter dated in October 2008, a VA physician, Dr. V.P., stated that the Veteran had schizophrenia for which he had been treated for the past 18 years. By a letter dated in April 2009, Dr. V.P. stated that the Veteran had schizophrenia, schizo-affective type, for which he had been treated for 18 years, and that she advised him not to work due to this condition and other medical problems.

The Veteran's original claim of service connection for a psychiatric disorder was filed in May 2009.

A June 2009 report of contact reflects that the Veteran reported that he was not diagnosed with a psychiatric disorder in service, but he was in a lot of trouble and was even demoted for his behavior. He claimed service connection for schizophrenia, bronchitis and emphysema.

In a June 2014 VA mental disorders examination, the examiner diagnosed unspecified schizophrenia spectrum and other psychotic disorder. The examiner opined that this condition is less likely than not due to or because of the Veteran's  military service. The examiner based that opinion on this clinical examination and a review of currently available VA medical records. He noted that the Veteran possibly sustained a TBI (traumatic brain injury) about age seven when he was hit by a car; the Veteran reported that it threw him about 30 feet, but then the next thing he remembered was waking up in a hospital. He said he thinks he was kept at UAB for about a week and denied having surgery at that time. The Veteran reported that after service, he worked at a mental hospital as a cook for about 9 years until they switched to contract food services, and then he began working in housekeeping. He said he worked in that department until he began receiving disability from SSA for physical and emotional reasons about 2001. He reported that he had not worked for income since then. The Veteran reported that after service, all of his mental health treatment had been in the VA system. The examiner reviewed and discussed relevant medical records, and indicated that those records show that the Veteran's first contact was a medical psychosocial assessment done in June 1998, approximately 13 years after he left the military. The examiner stated that such examination included things that indicate he may have been having psychological issues then (that he had been separated since about 1997 and that his wife was not acting right). He was not referred for further mental health evaluation from that visit with social work. Records dated in 2000 indicated that he was having problems with anger management at work. The Veteran reported that he was picked on by a drill instructor during basic training, and singled out for verbal and physical abuse (extra physical training). After an examination, the examiner opined that the current psychiatric disorder was less likely than not caused by the events in service because 
neither schizoaffective disorder nor unspecified schizophrenia spectrum disorder are known to medical science to be caused by peritonsillar abscess(es). 

In its September 2015 remand, the Board previously found that the June 2014 VA medical opinion was inadequate for adjudication purposes because the examiner's comments were unclear as to whether a complete copy of the record was available, and because the medical opinion only addressed an etiology to the peritonsillar abscess treatment and removal and did not reflect consideration of the Veteran's behavioral problems in service and alleged stressors. 

The Veteran has submitted affidavits dated in May 2015 from his brother and uncle in support of his claim. Both stated that the Veteran's personality changed after service, and was less social. The Veteran's uncle recalled that his sister told him that the Veteran's behavior was bizarre after he came home. He asserted that the Veteran had a lot of mental problems due to service, and that the Veteran told him he was mistreated by the sergeants. He said the Veteran was on a lot of medication and was never able to work because of his mental condition. His brother stated that after returning from service, the Veteran was very short-tempered, and was once aggressive with another brother. He recalled that the Veteran told him he was bullied by the sergeants in Okinawa because they did not like him. He also said he saw dead babies floating in the river in service. Currently he usually stayed home alone, seemed paranoid, and did not attend family gatherings.

A report of a private psychological examination performed in June 2015 by K.K., Ph.D. reflects that he examined the Veteran and reviewed the Veteran's claims file. The Veteran reported that he was verbally and physically abused by his drill sergeant during boot camp, and he believed the sergeant was racially prejudiced against him. He said he was forced to jump off a high diving board into deep water even though he could not swim, and that one of his friends drowned in boot camp. He said he was also verbally harassed by his boss while he was stationed in Okinawa, and he was called racial slurs. With regard to his early history, he reported that he was hit by a car at age six, and had to repeat first grade because he was somewhat slow. He did not suffer a loss of consciousness but did develop a seizure disorder which has since resolved. After service, he worked in a hospital as a cook for nine years, and medically retired after ten years, due to his inability to work secondary to schizophrenia. He was married for nine years and divorced in 2003. The Veteran reported that he began having psychotic episodes with inpatient psychiatric treatment while he was still in the military, but was not diagnosed with schizophrenia until the late 1980s. Dr. K. stated that service treatment records document hallucinations in January 1984, and his problems began in this area in 1983, and opined that the Veteran began suffering from schizophrenia, paranoid type at that time. He stated that prior to that time, he had a relatively successful military career between 1978 and 1983, but his work performance declined in 1983. He opined that the Veteran's mental illness was the main cause of the decline in his occupational performance. He indicated that testing showed that the Veteran was not malingering or falsely reporting symptoms. Dr. K. opined that it is at least as likely as not that the Veteran had chronic and severe schizophrenia, paranoid type, that began in service. He opined that the Veteran reported a symptom picture that is very consistent with extreme emotional distress in response to reported verbal and emotional abuse from his superior officer. He opined that the Veteran's records indicated that he was discharged from the military due to a psychiatric condition at the end of 1984, and that the fact that he attempted to reenlist in the military at the same time as he was applying for VA disability benefits indicated that he was confused at that time. He also indicated that the Veteran had "a number of" failed marriages. The diagnoses were schizophrenia, paranoid type, rule out schizoaffective disorder, seizure disorder in remission, and hypertension.

On VA psychiatric examination in April 2016, the examiner indicated that Veteran does indeed have a diagnosis of schizophrenia/schizoaffective disorder, and does not necessarily disagree with the diagnosis thereof. This examiner stated that the evidence substantiates that there is the presence of malingering, as evidenced by conflictual accounts, reports of highly improbable situations, etc. The examiner noted that the Veteran gave an extremely detailed, overinclusive narrative. He spoke freely, with as little interruption as possible (he appeared irritable even if politely interrupted: such was necessary at times for elaboration, it was not uncommon for the Veteran to speak in tangential manner, for 10-15 minutes without pause, missing polite non-verbal cues from this examiner in attempting to make inquiry). The examiner stated that the Veteran dominated the interview despite best efforts by the examiner to clarify or ask questions (such is a potential criteria of malingering in itself, but is not used as the primary basis). Nonetheless, there is more than sufficient information gleaned from synthesis of data to offer a full opinion. For the sake of clarity, the examiner noted areas that are indicative of malingering and/ data versus other evidence within this narrative. 

After extensively describing and commenting on the Veteran's description of inservice incidents, the examiner diagnosed malingering, and opined that the claimed psychiatric disorder was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness. The examiner stated that he made no 'rejection' of reports, but rather, his opinion was rendered based upon facts, which are based upon evidence within records. As stated, the Veteran's presentation is consistent with malingering for secondary gain. The examiner acknowledged that the Veteran has been diagnosed with a psychotic disorder, and did not necessarily disagree with said diagnosis. The examiner offered the opinion that evidence lacked that any mental health symptoms are associated with military service. Regarding malingering: in compiling information from medical treatment records, military records, non-VA reports, lay statements etc, there is conflictual information, as is described below. The examiner noted that it was striking that although the Veteran's narrative contained several references to events or experiences in a context of being associated with psychological distress that are highly implausible (he and his platoon being ordered to march away leaving a Marine to die; he and other Marines being told to stand and face the other way while a Marine drowns to death in a pool, then seeing his body), and lack evidence. Further, the Veteran makes a boastful account of how he had been able to make his own retaining pin - by hand in the field in near dark / dusk as he describes - such that he would have a fully functioning rifle, is not possible, and his claims leading up to the event, and events after are highly improbable. He reports that there was extensive drug use in the barracks, reports he had not had been involved (although he does quote the prices of what drugs were selling for); and repeatedly states that he had not turned in anyone, but somehow had reported getting involved with an undercover MP, polygraphed, etc - yet this is not in the records, appears manufactured. Veteran had reported under oath that the onset of hallucinations / delusions was 1983 or 1984. He had stated to this examiner that he had started to have mental health problems, including nightmares in basic training, and thus his statements have been contradictory. Further, the Veteran made an implausible statement that he had apparently coded, needed to have defibrillator applied, was resuscitated, and the only evidence he had was noting 'burn marks' on his chest is clearly malingered. There is obviously no evidence of this in his medical records. Further, were such an event to have happen, he would have been treated in the ICU, been on oxygen, had a cardiac monitor, etc. In essence, he has claimed to have been present at: at least a manslaughter (leaving a marine to die at gas chamber), homicide (reporting a marine was deliberately pushed in the water, left to drown, while recruits were ordered to stand facing away), a medical event (as above); as well as other events that are not substantiated , yet quite fanciful (claims of seeing a Russian fighter, account of creating a part for a weapon, then shooting so well that he impressed a marksman DI, etc). The statements the Veteran voices are presented in a chronological, deliberate, exquisitely detailed manner. The boastful nature in certain accounts adds more authenticity that the narrative is feigned, rather than a delusion. Indeed, there are internal inconsistencies in the narrative. 

The examiner concluded that accordingly, the picture at hand is most consistent with the Veteran intentionally presenting various accounts - none of which are substantiated - and the event of which has been used as evidence in this case (Veteran getting pain medication) has in his opinion obviously been exaggerated. Thus, the examiner found that malingering the events themselves, the onset, chronology, etc of symptoms for financial gain is apparent. The Veteran's given reason for not seeking mental health help, despite reporting having symptoms, was that he was unaware that such help existed, and/or fearing stigma. Although such a reason may be applicable in some instances, it is obviously false in this instance. The examiner noted that the Veteran had worked at Bryce from at least 1991. Bryce is a mental health hospital. The examiner found that it is logically impossible for a person to work in a mental health hospital and not know that mental health help exists. Despite this, he did not get mental health help until around 2001. He had reported to the examiner that he did not seek disability benefits until he was vested with the state until working for some 10 years. Thus, the examiner found that the evidence substantiates that malingering is associated with this particular claim, and may be a consideration for any and all future claims. 

With regard to the contention of 'hallucination' : the examiner noted that this was documented as occurring in context of the Veteran getting an IV pain medication, which is known to be associated with temporary mental status changes. Veteran had stated under oath that this was some type of experimental drug. Such is not that case: he had been given an FDA approved pain medication, which was within the bounds of practice at the time. As it stands, the symptom was reported, not observed. As is documented elsewhere, such mental status changes are known to medical science to not be permanent, not result in any lingering psychological effects. Many persons, particularly those naive to opioid pain medications, receiving them parenterally, may experience a period of confusion / disorientation following administration - this may be experienced by any such person who has received an opioid pain injection / IV for any reason. The examiner noted that to state that this would result in development of schizophrenia and/or a lifelong mental disorder is a mistruth, not founded in medical science. Any such mental status changes are expected to resolve once the medicine wears off-for a young healthy Marine, this is a matter of hours. Records indicate that he had nursing re-assessments, wherein it is documented that no lingering symptoms persisted. Thus, his medical records do substantiate that he reported having hallucinations to a nurse after having been given a pain medication (this is not impossible), but there is no documentation reflecting that such symptoms persisted, including after having had multiple follow up re-assessment from medical providers until the time he had been discharged. The medication he was given is not known to medical science to be associated long term mental health sequela; any such mental status changes are known to medical science to dissolve completely perhaps within a matter of hours, particularly in a healthy young Marine. Records substantiate that such is the case with him. 

The examiner observed that subsequent progress notes in medical records fail to demonstrate evidence of a mental health disorder, or suspicion thereof. Thus, to postulate that the event of the Veteran reporting having hallucinations after being given a pain medication (again, this was not observed, just reported) as being the harbinger or causative event / agent of a longstanding psychotic disorder is without grounds in logic nor is founded by medical science; records clearly do not substantiate this. The examiner discounted the prior report by a private psychologist, noting that the psychologist is not a physician and lacks expertise in said area. He also noted that the report noted that that the Veteran reported having inpatient psychiatric treatment while in the military, that he was discharged from the military due to a psychiatric condition, but this examiner finds no such record of this. It is unclear as to where this information was derived from: military records do not indicate such. Said report stated that veteran had suffered 'physical abuse' although it is documented elsewhere that this was in the form of PT. This examiner concurs that PT is not physical abuse, but is simply part of basic training. Indeed, basic training may be associated with some emotional stress, being yelled at, etc. Nonetheless, evidence does not substantiate that the Veteran was singled out or experienced any psychological harm, particularly lasting. Behavior is implicit: were it to have done so, it is doubtful the Veteran would have chosen to re-enlist, and he has stated in medical record that he wanted to re-enlist after he was separated in 1985. The examiner noted that the Veteran's claims that he had been singled out/ picked on are inconsistent with what is in his records. He has had evidence of behavioral problems in his first enlistment - to which the non-VA examiner had apparently glossed over - to the point wherein the Veteran was reduced in rank, and to not be considered for re-enlistment. Despite this, The Veteran was allowed to, and had chosen to re-enlist. During his second enlistment, he had earned rank, and continued to have behavioral problems. Overall, his command has been rather lenient; punishments have been suspended, he had been given counseling regarding behavioral improvement, and was granted an honorable discharge--a more strict / harsh command may have imposed further more severe sanctions. Thus, it is unreasonable to posit that the Veteran was treated unfairly: he had record of behavioral problems, had been counseled about this, had suspended punishment, had behavioral problems, lost rank, was counseled that he may get barred from re-enlistment. All of this occurred before the alleged time of onset of psychotic symptoms. Nonetheless he had been allowed to re-enlist, earned rank, earning an NCO position, but behavioral problems persisted. Despite this, his command had been rather lenient. Thus, it cannot be reasonably stated that he had been singled out/picked on. Further, the construct is based upon a principle of a decline in behavior: evidence does not indicate a 'sharp' decline in behavior as is described in the narrative occurring in the latter part of his service , but rather, records indicate that behavioral problems were a pattern. The evidence does not substantiate that this was or driven by a psychotic process. The examined noted that it is self-contradictory logic to ignore one set of behavioral symptoms that occurred prior to the alleged onset of psychotic symptoms (which are not clearly persistent as it stands), while using another set of behavioral symptoms as potential evidence to substantiate a psychotic condition being present. Such an argument is not based on sound reason. Although documented behavioral actions of poor attitude / needing supervision / presenting poorly to subordinates may represent manifestations of an underlying mental health disorder, they do not prove that one is present. Rather, the statements are considered at face value: his military records do not indicate that he had been diagnosed with, or treated for, or suspected of a mental health condition. On separation examinations he denied having such symptoms. Thus, it cannot be reasonably offered that the Veteran acknowledged that he had a mental health condition / symptoms at separation. The separation examiner did not find such symptoms. The Veteran had engaged in having care in the military, and shortly following the military through the 1980s, 1990s 2000s, and now 2010s. The examiner noted that perhaps not until the late 1990's did mental health care become a consideration. 

The examiner found that thus, despite the record of medical care, there is an absence of data to substantiate the presence of a mental health disorder during that time frame. Ergo, this further diminishes any likelihood of current symptoms as experienced being associated with military service. This examiner noted that the report as completed by a non-VA psychologist does contain errors that are not explained, and relies quite heavily on lay reports to offer opinions. Lay reports do mention a change in personality: this does not establish a diagnosis of schizophrenia, or another mental health condition. As it stands, the actual diagnosis was not made until approx 2002, over 15 years after separation. A VA provider documented onset around 1990 of symptoms. 

This examiner further noted that records indicate that Veteran had been able to work for the state of Alabama for a 10-year period from approx 1991-2001: during this time, there is no record of him having treatment for mental health. This is not consistent with the natural course of an untreated emotional disorder - particularly the claimed contention of psychotic disorder - for the Veteran to have such functioning despite no treatment. Although it is documented in said report he has had problems with reality contact, at the time of separation from the military, this is contradictory and not reconciled a with a 10-year work history of working for the state while not under any mental health care, despite allegedly having a diagnosis of schizophrenia. Such does not follow the natural course of said illness. Accordingly, his post-military history of functioning is not accounted for, particularly in the context of him reported to have a debilitating mental illness -functioning, yet untreated - yet with onset in military; at least were there to be an actual psychotic disorder present. Rather, it is more likely that there was no mental illness. The Veteran denied mental health symptoms at separation. Medical records-despite him being in treatment - are absent of any mental health symptoms for at least some 10 years following separation from the military. Lay reports are offered to substantiate the presence of a mental disorder being present following military service. While taken into account, they do not replace objective, documented medical fact. In addition, it is stated in lay statements that the Veteran has had psychological decompensation (as statement is written in this context) to the point wherein he has not moved so that he has gotten bed sores. The examiner noted that the Veteran's medical records indicate that said statement is inaccurate: the Veteran has been seen by wound care, he has been treated for abscesses, including a history of being treated for them, but not pressure ulcers. Accordingly, at least that portion of the statement, is either an exaggeration or outright false, which dilutes the credibility thereof. The examiner noted the report from the non-VA examiner: in such report, the inconsistencies as aforementioned are not accounted for, nor is it accounted for as to why behavioral symptoms were either minimized or focused on in a manner of which had been employed to substantiate claim at hand. As above it is stated in psychologist's report that the Veteran had been in inpatient mental health hospital while in the service: this is not substantiated in military records. It is stated in C&P completed in VA in 2014 that the Veteran denied mental health treatment in the military, and admitted as much under oath. The credibility of the report as authored by the non-VA psychologist for aforementioned reasons is questionable, and ought be considered as such. The basis of construct of this claim is a psychotic disorder, to which records do not substantiate. The examiner offered more broadly that records from military, post military do not substantiate that there is /was a mental health disorder including but not limited to claimed contention tethered to military service, based upon evidence. Noting that the Veteran had stated, under oath, that he had been administered an experimental drug. This statement is inaccurate. With that said, one may raise the question as to whether 1) the Veteran intentionally gave a false representation of events 2) had an inaccurate representation of events 3) or his recollection was clouded by a mental process, i.e. psychotic disorder. This examiner can offer no opinion as to which best describes his state of mind at the time. However, it: 1) speaks for itself 2) renders at least that portion of statement invalid or 3) the Veteran's statements as a whole may be considered invalid if indeed it was given in a state of mind wherein he had not been connected with reality. The examiner stated that as it stands, since the statement does not correlate with medical documentation, the validity is questionable, and may bring into question the global credibility. Again, the examiner offered no opinion regarding Veteran's state of mind / capacity at the time of the hearing other than to state that at least one statement is inaccurate.

The examiner noted that although an underlying emotional disorder may be present, the evidence does not substantiate any relationship to military service. The examiner concluded that in summary, remaining are several immutable facts which lay bedrock for the opinion rendered. Such do not define a 'rejection of contentions' but merely reiterate findings. 1) Military records do not substantiate the presence, diagnosis, or suspicion of mental disorder, 2) the Veteran denied having mental health symptoms at separation examination, and 3) records indicate that behavioral problems were manifest in both periods of enlistment, not a decline. The Veteran had been reduced in rank, considered to be barred for re-enlistment prior to second period of service. 4) His records indicate that he was not picked on/ singled out. He had been granted clemency on at least two occasions. 5) Objective medical documentation does not indicate the presence of any mental disorder until the late 1990's / early 2000's. 6) The presence of a mental disorder prior to then is based on lay reports alone. 7) The etiology of psychotic disorders is not yet understood by medical science. There is insufficient data to substantiate claim that any emotional disorder is tethered to military service.

In May 2017, the Veteran submitted another private medical opinion in support of the claim. In an April 2017 private medical opinion, J.S. Speiden, Ph.D. indicated that he conducted a telephone interview with the Veteran in April 2017 which included several psychological tests.  He stated that based on this process, involving his clinical interview of the veteran, psychological testing, and his careful review of the entire record, it is his professional opinion that the Veteran, with the highest degree of certainty, meets full DSM-IV and DSM-5 diagnostic criteria for Schizoaffective Disorder, Bipolar Type, which is essentially Schizophrenia plus a major mood disorder, with this condition manifesting during service to a compensable degree, having been moderately severe from 1982 until he last worked in 2001, and having been very severe from 2001 to the present; with this psychiatric condition precluding his ability to secure and follow substantially gainful employment since his psychiatric disability caused him to stop working in 2001. 
Dr. S. stated that from 1978 to 1980, the Veteran performed well in service; being awarded the Good Conduct Medal and achieving to the rank of E4, but beginning in July 1980 he began to have disciplinary issues, demonstrated a poor attitude, required constant supervision, and presented himself poorly to subordinates; resulting in loss of rank and not being recommended for re-enlistment. He opined that he continued on this altered path of recurrently poor performance and disciplinary issues until his eventual discharge in 1985. Dr. S. stated that the January 1984 Service Medical Record documents the Veteran's report that the medication he was given in service for his peri-tonsillar abscess made him hallucinate; with additional symptoms of "dysphoria" (depressed mood) and "sleepy" (lack of energy) documented at that time. The May 1995 record shows the Veteran's report that he began experiencing "memory loss" due to that same medication. And, according to Yung & McGorry (1996), the 3 symptoms consistently found to be most associated with "The Prodromal Phase of First-episode Psychosis" are "Reduced concentration" (with the ability to concentrate being key to one's memory ability, "Reduced drive and motivation" (which is consistent with the veteran being "sleepy" and having loss of performance during service), and "Depressed mood" (which is consistent with "dysphoria"). Thus, the Veteran's record indicates that he experienced not only the 3 most common prodromal symptoms of a psychotic mental condition while in service, but that he also experienced the frank psychotic symptom of hallucinations while in service. 

In correspondence dated in May 2017, the Veteran's representative contended that service connection should be granted for an acquired psychiatric disorder based on Dr. S.'s private medical opinion, and stated that he reviewed the Veteran's claims file.

Based on a review of the entire record, the Board finds that the preponderance of the competent and credible evidence is against the claim.

The Board accepts that the Veteran is competent to report symptoms, treatment and injuries. Layno v. Brown, 6 Vet. App. 465, 469 (1994); however, the Board must determine whether his statements are also credible.

In determining whether statements made by a Veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment. Caluza v. Brown, 7 Vet. App. 498 (1995). See also Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).

The Veteran did not claim that he incurred a chronic psychiatric disorder during active service until filing his claim in 2009. The Board finds that his previous more contemporaneous histories, including during service, and his previous statements made for treatment purposes are of greater probative weight. See Pond v. West, 12 Vet. App. 341 (1999). Although the Veteran reported hallucinations on one occasion while he was hospitalized and receiving pain medication in service, he specifically denied having psychiatric symptoms in his February 1985 report of medical history upon separation from service. Moreover, although he now asserts that he had continuing hallucinations after that event both during service and afterward, his previous testimony and statements made to treating providers show otherwise. Furthermore, although he sought medical care and filed service connection claims for several other disabilities during the intervening years prior to the instant claim in 2009, he did not report psychiatric symptoms or file claims for such. This evidence weighs against his credibility with regard to his assertion of continuous psychiatric symptoms since service.

And while it is true he need not have received continuous treatment for a psychiatric disorder during those intervening years, only persistent or recurrent symptoms, the absence of any intervening complaints or findings related to this disability for so long after service is a factor weighing against his report of continuity of symptomatology. See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (ruling that a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service resulting in any chronic or persistent disability); Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where Veteran had failed to account for lengthy time period between service and initial symptoms of disability).

The service treatment records are more probative than his more recent contentions as to the matter of whether he had chronic psychiatric symptoms during service since they are contemporaneous records generated in service by those in a position to identify medical problems and provide treatment. See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the Veteran long after the fact). 

Evidence weighing in favor of the claim includes the private medical opinions by private psychologists Dr. K. and Dr. S. The June 2015 private psychological examination by Dr. K. includes a positive nexus opinion, in which he linked current schizophrenia to extreme emotional distress in response to reported verbal and emotional abuse from his superior officer during service. However, this private medical opinion was based on an inaccurate factual premise (that the Veteran had inpatient psychiatric treatment in service), and thus the probative value of this opinion is greatly reduced. See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that "an opinion based upon an inaccurate factual premise has no probative value"). He also stated that the Veteran had a number of failed marriages (when in fact he had only one). It does not appear that this medical opinion is based on an accurate review of the claims file, and it therefore is accorded limited probative value.

The April 2017 private medical opinion by Dr. S. also weighs in favor of the claim. Dr. S. opined that the current psychiatric disorder (Schizoaffective Disorder, Bipolar Type) was first manifested in service, as demonstrated by a January "1984" service treatment record showing that he had hallucinations. The Board finds that Dr. S.'s medical opinion is based partly on an inaccurate factual predicate. Namely, although he stated that the January "1984" (actually 1985) note showed that the Veteran was noted to have "dysphoria," a careful review of the handwritten note demonstrates that the nurse actually wrote "diaphoretic" in that note. "Diaphoretic" is defined as pertaining to sweating. See Dorland's Illustrated Medical Dictionary, 32nd ed., 2012, at 509). This inaccurate factual premise reduces the probative value of his opinion. See Reonal, supra. He also opined that the Veteran's service personnel records showed a decline in work performance, and that this supported the conclusion that his current psychiatric disorder was manifested in service. The Board finds that the fact that the extensive medical evidence dated during the remainder of service and until the late 1990s does not support Dr. S.'s conclusions of chronic psychiatric symptoms since that hospitalization, as they are devoid of any psychiatric complaints until the late 1990s, and as the Veteran himself denied psychiatric symptoms at separation in 1985. The Veteran subsequently held a job successfully for over ten years after service, without seeking treatment for psychiatric complaints, which weighs against Dr. S.'s conclusion that he had moderately severe schizoaffective disorder from 1982 to 2001. The Board finds that Dr. S.'s opinion is outweighed by the competent and highly probative April 2016 VA medical opinion. 

Evidence weighing against the claim includes the October 2008 and April 2009 letters from a VA physician to the effect that he had been treated for schizophrenia for 18 years (i.e., since 1990, after separation from service). However, the Veteran's VA medical records do not reflect treatment for a chronic psychiatric disorder since 1990. His treatment records show that he had treatment for a chronic psychiatric disorder since 2001, with complaints of depression first noted in 1998, which were related to his multiple medical problems.

The June 2014 VA psychiatric examination is also evidence weighing against the claim. The examiner opined that the current psychiatric disorder was less likely than not caused by the events in service because neither schizoaffective disorder nor unspecified schizophrenia spectrum disorder are known to medical science to be caused by peritonsillar abscess(es). 

The Board finds that the April 2016 VA examination and negative medical opinion provided by a psychiatrist constitute probative evidence against the Veteran's claim of service connection for a psychiatric disorder. It is based on current examination results and a review of the entire medical record. This fact is particularly important, in the Board's judgment, as the references make for a more convincing rationale. See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion"). See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion). The examiner thoroughly explained the lengthy opinion with extensive references to the Veteran's active duty and post-service medical history. The VA examiner sufficiently discussed the underlying medical rationale of the opinion, which, rather than mere review of the claims file, is more so where the probative value of the opinion is derived. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Green v. Derwinski, 1 Vet. App. 121 (1991).

Upon review of the record, the Board concludes that the Veteran's recent assertions of chronic hallucinations (as distinguished by his single report of hallucinations during a hospitalization while taking pain medication) during service are not credible. His many varying reports with regard to incidents during service, as well as the varying date of onset of his symptoms in various statements, testimony, and medical records, raise serious questions as to the credibility of the Veteran's contentions with respect to his claim. In short, the Veteran's contentions do not appear to be credible. See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence); see also Buchanan, 451 F.3d at 1337.

Although the Veteran's family members have provided a statement in support of the Veteran's claim, the Board notes that their statements are inconsistent with prior reports of the Veteran, his work history, and his treatment records. Their assertions are not consistent with the evidence of record. See Caluza v. Brown, 7 Vet. App. 498 (1995) (finding that in weighing credibility, VA may consider inconsistent statements and consistency with other evidence of record). Therefore, the Board affords little probative weight to their statements that the Veteran had extensive psychiatric symptoms immediately following service. See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 20036) (the Board can consider bias in lay evidence, the significant time delay between the affiants' observations and the date on which the statements were written, and conflicting statements of the veteran in weighting credibility). 

The Board finds the assertions made to a clinician for purposes of treatment to be significantly more credible and probative than statements made to VA for purposes of seeking compensation. See Cartright, 2 Vet. App. at 25.

The Board finds that since the Veteran's statements as to continuity of psychiatric symptoms since active service are not credible, continuity of psychiatric symptoms since active service is not shown, and service connection is not warranted on this basis. See Walker, supra.

In this case, the Board has carefully considered the evidence presented by the Veteran, but finds that the weight of the competent and probative evidence does not link his psychiatric disorder to his military service. 

While the Veteran contends his psychiatric disorder was caused or aggravated by service, as a lay person, he has not shown that he has specialized training sufficient to render such an opinion. Accordingly, his opinion as to the relationship between his current psychiatric disorder and service is not competent medical evidence, as such question requires medical expertise to determine. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis). The Veteran's opinion concerning the diagnosis or etiology of his psychiatric disorder is outweighed by the competent and highly probative April 2016 VA medical opinion. 

Moreover, with respect to the suggestion that the Veteran had a brain injury prior to service, neither a brain injury nor a psychiatric disorder was noted on service entrance examination, and this condition was not diagnosed until well after his period of active service. In any event, in order to prevail on the issue of service connection there must be competent evidence of in-service incurrence or aggravation of a disease or injury and competent evidence of a nexus between an in-service injury or disease and the current disability. See Hickson v. West, 12 Vet. App. 247, 253 (1999). Only after such is shown does the question of service incurrence or aggravation arise. See Holton v. Shinseki, 557 F.3d 1362, 1367 (Fed. Cir. 2009) ("The presumption of soundness . . . does not relieve the veteran of the obligation to show the presence of a current disability and to demonstrate a nexus between that disability and the in-service injury or disease or aggravation thereof."). Thus, regardless of whether the Veteran had such a condition prior to service, in the absence of medical evidence linking the current disability to service, there is no basis to establish service connection and further analysis concerning aggravation is not necessary. See Soyini v. Principi, 1 Vet. App. 540, 546 (1991) (concluding that remand is unnecessary where it "would result in this Court's unnecessarily imposing additional burdens on the [Board] with no benefit flowing to the veteran"). 

A psychosis was not shown to be manifested to a compensable degree within the year after the Veteran's period of active service, and thus service connection is not warranted on a presumptive basis.

In sum, for the reasons and bases expressed above the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder. The benefit-of-the-doubt rule does not apply, and the claim must be denied. See 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

TDIU

Following a careful review of the record, the Board finds that the preponderance of the evidence is against the claim for a TDIU.

A total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more. If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more. 38 C.F.R. § 4.16 (a) (2017). 

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. Therefore, in the case of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet these schedular percentage standards, the case should be submitted to the Director, Compensation Service, for extraschedular consideration. 38 C.F.R. § 4.16 (b).

For a Veteran to prevail on a claim for a TDIU, the record must reflect some factor which takes the case outside the norm. The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough. A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment. The question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment. See 38 C.F.R. § 4.16 (a); Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by nonservice-connected disabilities. See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2017).

During the period on appeal, the Veteran's only service-connected disability is herpes (rated noncompensable). Thus, he does not meet the TDIU criteria pursuant to 38 C.F.R. § 4.16 (a). 

Records on file show that the Veteran was employed on a full-time basis from 1986 to 2001, including with the same employer, a state hospital, for the last 10 years. March 2001 SSA records show that the Veteran reported that he worked as a cook/kitchen aide from January 1986 to June 1987, a steward from July 1987 to November 1989, and as a food service cook from March 1990 to March 2001 on a full-time basis.

In a February 2000 certificate of health care provider, for Family Medical Leave purposes, S.A., CRNP primary care provider, indicated that the Veteran had severe asthma, hypertension, and GERD, as well as recent explosive personality behaviors. She also stated that all problems were present for many years. She said he should work a reduced schedule, and could be incapacitated by acute exacerbations of his asthma. She recommended weekly anger management classes and individual therapy with a psychologist. In a February 2001 physician's report of disability, Dr. S. indicated that the Veteran had severe asthma and sarcoidosis.

Records from the Veteran's state reflect that his application for disability retirement was approved, and the effective date of his retirement was April 1, 2001. In December 2002, the SSA granted disability benefits with a primary disability of asthma and a secondary disability of affective or mood disorders. The SSA determined that the Veteran became disabled in February 2001.

In a June 2009 VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability), the Veteran said that he became too disabled to work in January 2001, due to schizophrenia. He said he worked as a cook on a full-time basis from 1989 to 2001 at a private hospital. He reported that he completed high school and had no additional education or training.

Here, the Board finds that the preponderance of the evidence does not show that his single service-connected disability has rendered him unemployable. Rather, he has significant occupational impairment due to nonservice-connected disabilities. In this regard, the Board has considered VA medical records, private medical records, and SSA records that indicate that the Veteran has been considered disabled for that agency's purposes due to nonservice-connected disabilities. The SSA is a separate government agency and has unique criteria to determine when someone is disabled that are separate and distinct from VA's criteria. Thus, the Board concludes that the findings during VA treatment and examination to be more probative than the SSA determination of unemployability regarding the effect of the Veteran's service-connected disabilities on his occupational functioning.

In light of the foregoing evidence, which does not show that the Veteran is unemployable as a result of his service-connected disability, the Board finds that extraschedular referral under 38 C.F.R. § 4.16 (b) is not warranted.

The most probative evidence of record does not show that the Veteran was unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities. The claim for entitlement to a TDIU is denied.


ORDER

Service connection for a lung disorder claimed as emphysema and COPD is denied.

Service connection for an acquired psychiatric disorder is denied.

Entitlement to a TDIU is denied.



S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


